Citation Nr: 1647350	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  14-41 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen the claim for service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	Larry Stokes, Agent


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1951 to July 1971.  The Veteran died in July 2003.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The appellant previously requested a hearing before the Board, but withdrew that request in September 2016.  


FINDINGS OF FACT

1. Service connection for the cause of the Veteran's death was denied in a February 2004 rating decision; the appellant did not appeal that decision or submit new and material evidence within one year of notification of the decision and the decision became final.

2. Evidence received since the February 2004 rating decision does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1. The February 2004 rating decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.201, 20.302, 20.1103 (2003).

2. The criteria for reopening a claim of entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO mailed a standard notice letter in May 2013 which satisfied the duty to notify provisions.  This letter provided the appellant with the definitions of new and material evidence.  This letter also informed the appellant of how her claim may be substantiated, and of her and VA's respective duties for obtaining and submitting evidence.  The duty to notify is satisfied. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained. 

Although a VA medical opinion was not obtained in connection with the claim, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a VA medical opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii). 

For the foregoing reasons, VA's duty to assist has been met.
II. New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

In February 2004, the RO denied the appellant's claim because there was no evidence showing that the Veteran's cause of death or contributing causes were related to his active military service.  The Veteran's cause of death was massive cardiac arrest with diabetes mellitus, hypertension, and coronary artery disease (CAD) contributing.  The RO determined that the Veteran had served in Thailand but had not visited Vietnam.  The RO further found that the Veteran had not been exposed to herbicides and accordingly determined that service connection for diabetes mellitus, type II on a presumptive basis based on exposure to herbicides during service was not warranted.  38 C.F.R. § 3.309(e).  The Board notes that at that time, CAD was not a disease subject to presumptive service connection based on herbicide exposure.  The RO found no direct connection between service and the diagnoses of CAD, hypertension, or diabetes mellitus, type II.  The appellant did not appeal the February 2004 decision or provide new and material evidence within one year of the issuance of the decision.  Therefore, the February 2004 rating decision became final.

At that time, the evidence included the Veteran's DD Form 214; Certificate of Death; a letter from Dr. M.P. noting the Veteran's cause of death and underlying conditions contributing to his death; the Veteran's service personnel and treatment records; and private treatment records from PCP, CCHS, and CFVHS.

Since February 2004, the appellant has submitted copies of personnel records, service treatment records, and private treatment records.  She also submitted her own lay statement indicating that the Veteran served in Vietnam and was exposed to herbicides in service.  She requested that the appeal be reopened and reconsidered since ischemic heart disease was added as a disease subject to service connection on a presumptive basis due to herbicide exposure under 38 C.F.R. § 3.309(e).

The Board has considered the evidence but finds that it is not material to the claim.  While CAD was added as a disease subject to service connection on a presumptive basis under 38 C.F.R. § 3.309(e) based on herbicide exposure, the appellant has not provided new and material evidence showing that the Veteran may have been exposed to herbicides during service.  In February 2004, the RO determined that the Veteran had not visited Vietnam.  At no time has any evidence been provided indicating that the Veteran served as security policeman, security patrol dog handler, a member of the security police squadron, or served near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, while he was stationed in Thailand.  While the appellant has again contended that the Veteran served in Vietnam, these statements are duplicative of evidence previously considered in 2004.  For example, in her 2003 claim for benefits the appellant asserted that the Veteran served in Vietnam.  Simply put, the appellant has not provided new and material evidence suggesting that the Veteran visited Vietnam or was exposed to herbicides while stationed in Thailand.  Further, she has not submitted new and material evidence indicating that his diabetes mellitus, hypertension, and/or CAD were causally related to service.  Unfortunately, without receipt of new and material evidence, the Board cannot reopen the claim for consideration on the merits.  The appeal is denied.






      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence not having been received, the claim of entitlement to service connection for the cause of the Veteran's death is not reopened; the appeal is denied.



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


